Citation Nr: 1201392	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-35 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment.

2.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

3.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1967 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

In March 2009, the Veteran testified at a personal hearing held at the RO before a Decision Review Officer (DRO); a transcript of the hearing is of record.  The Veteran opted to proceed with his hearing despite the absence of his appointed representative.

To ensure current findings are considered, updated VA treatment record must be obtained.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran reported at his March 2009 DRO hearing that he had applied for Social Security Administration (SSA) benefits in approximately 2001.  Records associated with that application are not currently of record.  The claims file establishes that the Veteran was reporting an inability to walk, and use of a wheelchair, as of that time.  The SSA records are therefore relevant to the current claim.  VA has a duty to obtain relevant records in the custody of Federal agencies.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain copies of any decision regarding benefits and all evidence and documentation associated with any claim for such.

2.  Obtain updated VA treatment records from the medical center in San Juan, PR, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of October 2009 to the present.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


